OFFICE OF ‘T’NE   A7TORNBY GENERAL OF TEXAS
                         AUSTIN




                                    owl up 8 rather ex-
                                    merropolitan mvo-
                                   croered oWm,latiozi
                                     and l@mllJ& to
                                    d policy of aacident
                                     im?tenaas vh.l&
                             entlon speolfically    and
                            ua AQtonio Light,    (2) The
                            on Port, (2) The Xourtoa
                            o Id&t    ha8 not yet lcreued
                       only lwnahed its edvertlra
                      ChrOOhove boon in full-fled&od
                       many yMrs*
      “Thor. lr ecae QQoetlon in our minds as to the
1qpUty of the oadour plane of operetlon iollov-
ed or propored. There has olro been aompl8int to
UI from oompetltlve oompanlse end agenolcd; but ve
give no amtrolllng   velght to this, cinoe our eolo
duty tr tb
lmlature tibe obrerved~ end our only intereat, thoro-
.rore, 3s lxt Aoteotlag mAArenmAyltlg v101aonR.          '..
       3!here are mm0 variotlom in the plana proropos-
edor    fo~veA,novurdltt        the past, by the va~loua
MtwJMP8J      bttt in OF&l that Vb Wily &t8Pt?dM hlCl
oar.-oplttlon from your Oeputxmtt     vhsther ang of vuch
p&w or atty p&rt QP part@ thereof aoparatolr aon.elAor-.
eA eatatwtte riolathtt!t    of the law, vo s-ire       and
nunAlecropratoly hweb bolov all or the eesontl.81
~oaturer and you llroylwav that all of thoo or0 cm-
Rott to & 1 entorprlree wiles8 a 1laitatLoa to the
aontrgry lo lndicatadt
          '1.  The Mlirhore  of all of the nexie-
paper* inrolved ere prlmte corporQtlozta.
          "2. T~Q cmepnlsa lssufng the yolfafos
me Auly lioon~od aaoident lzmnvmoe compm&w.
            9.   The polluy forms, endorscutcnts,and
riders   used nre duly approved by thir Board.
          "4. In oath lnutnncc rho novsppr      publish-
er (aoqomtlan)   enters Sat0 vrlttca or v6rbal tuprer~
or taelt oontractual rclatlons 8~1th the ia~tmattaa oati-
Orup f@P tha ~irO~tiOA-~tZIlOti~tl   and ~C;cliC~-W3l'kOt-
Jsg enterprlee hereln inbloated.

           "5. In aaoh instaoco, except the i.&llaa
XIov8, there ie ta8intataod in sffLco quartore px*oold-
od by the novapupcr corporatlcn a Fo-called roy;lrtrar
Vho io a duly authorized EIgt?At  lhtonrod by thir, BoomI
in ~@spllanae vtth Artiala 506&b, anA there are olao
tneneroue duly oppoiated and liceneed rolloltom vorls-
lng ttndtw fstd in eonjunction 131ththe registrar.    In
tho cam 0r the mlas      m18, th0 :2t.mmnoe comp8qf
peye 20 the ra,#atmr 0 flat wa rer nonth, out of
Vhlah ho paye the DallOs &N'P (d. Ii. Belo i-,Or~o~8LtCUl)
445.00 par monthrent Sor offfco epuue, sncl hlic ovn
help and ofiao oxpenffe vlth the oxcoptlon of adver-
tising and cervices of the Sallee lPeve route uarritare
mentioned horoinaftor 31 paragra$m 13 rml 20.
EGaorablo 0. P! IIohhwt,           p&w 3.


                      l
                      6.     Ylth the moAl$loetLon above              M I.a tteA
     a eto th eml& w Ieva th
                          , e.tmtmp a pprer
                                         o vld6
                                              l8
                                               t                             it8   ... *
     OVA expotm        r0r, tha regirtrar         ma hle      mm      of roiici-
     tore 0lCiee rpaoo, fvrnitura.    equipment, stationery,
     cttppi ler, au-da, poetage, eta. Boeider, at Its ovn




     w%ll built       up through t&e cnterprlre.
               9.. In tome oaaer, re have found thlr new-
     paper 8Avertleillg aommhat mlaleadin& and IniePopre-
     eontatlve 8e to tho torme, merite, uvl benefits of the
     pOuOyJ     but    UO &@k    tOP   110 OpfniOtI   tApon   thiia   fOLLtUW#,
     beliorlttg that your opinion ar to the other points
     involveA vlU, eaablo uu to Alapoeo of and control thla
     feature along with othora 1st acoordnnce vlth the lau,
     Art.  5052, etc.
                ‘8.   In some inrtnncie th61roglatrur and
     *olWitor* an full tltw, ctalnrled tmployooe employed
     anA pald by the nompapor but AevotN      full time or a
     mbe8atlal     portion of their tine to tho lsmrance
     ttud.noas at tba diraation of the pnper.

                “9. In other inetaaaes ir 19 probably thdt
     ruch roglvtrar 8x43tollcltore arc lndopendont oox&mm-
     tom 01th tho nevapaper or am aga,ontr! of the lnrumnce
     aoapaay or lnAepe.ndent oontractorv vith it.
                      30.
                      The navepaper advcrtlelng ccuttalns in
     met      lnartanabe a coupon fom,
                                    daeL&nodto te matlm¶Or
     oth6rml8is ddlvorad to tho newepopm to tie csttaixtion
     of ltr ~Insurenco Ilapurtmcnt’,iiic?Lcnti~ t&it th par-
     eon uhoee name, atddrc~tts,
                               nad other gersozml detaila
     ara lndlcatod in the ooupm is intercstod in obtaining
     on0 of tha ~oltcloe ofrwvd.
                      ‘11.    In other inotsnece tI:e qxe~apcr adVeX'-
     tleiry,     instead of cantaleing      B umw coupon for inquiry,
-0            0. ri         la&hart,        peg6 4

                            .
     oentune enbbaal     appllmtbn                        tar $iollolea, to be
     mall06 6r 0tbmrf0* retomled                     to     the *Ineuraace Do-         ”
     partment’ ar thr, Jaevepapr.
                        %.          Vithaut oxeoptloa,        PO Sar ae ua have
     olmelmd;          it       lr rtetqd
                             pwmuently and rpeol~unlly      in
     tbnow’~@dv.rtirkrg,          the ooqoaactho8ppllea-
     tl6n( b uc moLt o th eg lc a lo that
                                      y ), th 6p o llo la
                                                       y lva l--
     a l6o nlyto eub o 6r a er o r8th em      p era a dto th e
     maawrofthlrllauunte~lp               or p 00 lang a* thqr
     ramln oubrorlboro and that the polioy mey be toralaat-
     of3 when t&a nov~paper rrubauriptioa ooeeoe. In meet
     e8aee l&o pall0                 Itrelf   provitlss that     it   contabe    tha
     vh6l6 ogntmot                i etvtbeninmrer and lmwod ant%that
     aoltlwr th@ ap lloatlan      nov any stetenmt mado by tha
     arrsred &all go.    svallnblo   as a defoare or a&%loslble
     k rlvld6no o .


                  9%       The pr~umecharged for these pol~~~ocr
     uaully Indude 8 tventy-fiv4 cent iniffcl regirtra-
     t1on r6e.aml a premltatr~            from $1.20 (shn Anton%0
     m&a)      to 43.60 (other t&roe) par year; theea gaweium~
     belel~~      bellolfo (evpsalally the aa Autuafo &l&t),
                        lovol? than 8imllar poll.cles aould be
     pw43h8eti  T ir8tan)mothero                  tlag  cwea
     Cr qenolao in tha oo-fyi            probab
                                             7      duo, at least
     In part, (1) to the taut t&it the neurpaper %* beer-
     lag a eubtt6ntlal part OS the tot41 coat or LIIm.r6nGo,
     and (2) ln part to the fsot- that the ltmuraaco com-
     ponlos aa afford to eel1 ahegpsr in the larger volumar
     made goe&ibXe throa@ mob as errengmnt             than they
     could by marketing throu& regdler qmal~re not ho-
     lag the abditLoaa1 benelite Sur&l@h%Qby tl-,o nerayq.m.
     la et leeat one laataace (Eaa &tonio LLEfit) duly tu-
     thorfrrd reprtmentetioss of t&6 in~uraaue coxqaap (Iiort2.i
     Ailbericea Aaai&unt laaurance Ccnqmny)ham adrrittad          spa-
     ulfloally    that the oompiay could not and voul& not
     eoll the sat46pollay at the eaza prlca to any one
     othm than subsoribora to tha nev~papc, gioa              (2)
     above e# the reaecm.
           ‘9.  Ia mart lntiMca~ the luquiry COUpoaR
or ~pplleitloa &rme publlmhud In tho aeuepaper lay-
out0 m 8olloA by the i.nqutxsre cr eppliu8nte dLreot-’
( to thm reghtrar, ueuall acMxursod in oare ot the
%u uraaao Dapmrtment of tL newpaper.

          *Xi. Ia other iaetauooe thee0 inqulrles or
eppliu8Uoe furme bbve been &zked up from the eubecrlb-
m @ tmmm%tted to tho xegletror by the nuvr;qter        .
rout0 aarr%eru, vho w    la every lnutewe not liCeaw4
a ala wma oa e      o r lolxeltaru, a a vha
                g e nt*                 d a m$ a en  ld-
ployeeu oi er ladupundoat oontraatora vlth the neve-
geper.
             3661 h mout inetanaer upon receipt by the
re    trer
       ‘I    of the Inqulror’r coupon, the regiwtrsr eon&
  a      lloenaed rollcltor to interrlev *    proepsot
&lee 8nd mtxma appllaetlonr for peXlclue; the eppli-
ortlanr thoa JMag parqod upan ud the polioler refue-
ed or ooaate?d&aud and lrrusd by the regletrar end
mallrd to the aeeured OF bsneilolary.
          =x7. In most inatancer the re&H.ratloa fees
and oceml*rlonu al&mod by the lnacrance c~ea        are
pld ta the lleeneed ragletrttx and aollcltor~,  either
8e tholr role oompeneaUoa or la oddltion to tbelr rog-
ulm marlea    or othua?ocQlpenwtlon OI! euployaur of or
%nbpwdat eontr8otore vlth the publlehere.
           wi.   In other lneteacea such c~rsious
end registratton fees, or portions thereof, arc retnin-
ed by the publtihera 6s o partlol ofl’rtit ogeln~t QX-
pMS6S.

           39.   In the one6 of the lklloe 19evetho pro-
niuw aw prdttod      to bo eolleated pertcdblaolly by    ’
aevwpapor route arriere   vho &w not llcenfml aml vlx2
are eeiployeee oi or lndepetient contxnctor~ vlth the
neuCp4lpm*
          “20. In such lnetancee (D&lee Iievs) as, the
nuvspapermute oarrlem are p3altted to pertorte any
funotton ln the fnsuranee enterprlee, such as oolleo-
ticm aad tcaasmleelon of applicstiona, prmbnt,    or
                                                                  .




@lOtie, it 18 WApulated in thcr spp2iGtttbJ2or
coupea-rm that la eo doing tao new per route car-
rtar 1e the 8gaJatof tba nevspfbpecuurwribec, In- c
quirk?, 8 8pp2liaMt aad not OS the aouepeper or of
the lnwvawo          caa&lmy (a protfelaA of uhlah YO @mlB-
2y doubt      the   wll8lty  in Vlmt of the provlalMe at
the wtatutee,        mow am           &l'ti.GbJ 50% &Ad 5063).

          =a2. & e sell ewe* the regfrtrar,    la met
th8 puul*&or,  ramlte to the inuttr~0  oalapaler the*
emra of tbs pwmlvw     an8 lA every caw tbn nauqaper
Ir.ha28 U#po!u?ib26 &*fctr.
      ‘P2omo    give ~11your opinion ec to vhothor each
*a*     0r ch above ~~petlci~adp2a1~10r op8~8ci0~,  c0ib.
eltleu8 meymtsly      or ln aonjunotlon vlth othem, oon-
ltltutee n tlolatlon OS any eppllonble prooirion of
our lnwwncQ scacuter.       apealfy ceparate2y a0 ve la1
drum rhioh phaeee 8re 2ega2 and which are illegal.‘
        %omt    purtlm28r2y w lnvfte your attantloa t6
            ‘lmlone air B.&s.,    Artlole 5053 end P.C.,  Arti-
s       78; B . ca. ., Artiolea 5055.5056, 5058-5068, Ltlolu-
       3””
eln,     and P. C. Articlea -573        end 57Ca.
        l
        P u tlo u2a         r 2Jr
                       it eobrre to w that from the @O-
tf~laa# as CM abow oltetd atatutec the &$&mtuw
latonh8 thata%lpua’saw        vho arenotdulylioe~eed
aganto or eollcltcrre (en8 partloulIw1~ sll aarpara-
tionu, vhlch are e olflcally       forbiddoza to be lloenacQ
ae o$ent# or a0110r tora of l~aura~~o~) ahould keep hfmds-
oft the lneurezme bueineesl errlctty, and that purtl-
oular2t   undsr   &%lol.oe 5055-5C6$bjb, lnol~slvo, the Aw.w-
p8psr carparetlone are mlavfully aarrylng OA the bud-
neon of ro2lGftlng a       rocelving~apgllcatione   for la-
U'UPQAW,    lrsulng md.dellverfng pol.Uise-thereof,      acid .
othemlre al-         ‘In the LrrmaaotloA of the bualnms
of wj ~ASUWAW aompany,g md dolag at leaet tndlract-
ly through eotual control of othere LhOWt3
                                         things UhlGh
they are meet epeolflaally  and onpbaticnlly for blddcn
to do dtreotly themsalves; and that their osiplofooe
en8 ladQ*nQeAt Qantr&atore and the iAeuranae marpan-
lee and tbelr egonts, employees, end IAdepeAdont WA-
traotore are llkevlss oiolatlng one or more of the pro-
vl~icim of the cited statutes.   It weac to pa plain,
      oloo that in offerlag thee0 pollcloa (1) o*   to rub-
      wrlborooithoxtw~~aadbeojiaa:theaitoothow
      oi equal itwurability, and (2) at rater lover than bon-
     .rubwrgbero to the3partloular fnwspaiptra SPA prchwo
      polioior •~COV~OW, the lnrurR~co oompanlocanb their
      agent@, om#lo~oom,and lndopendant oontractors  aro
     gut3           0r   dir0ddAatlng       and wm.Ag       1A vi0mm
     cf     rtatutory       prov191oAQ."
               The aontraota      botuoon     the lasuraaf30 aoapanlor 8nil the
w          pob2l8horr, show mentlowd,                   now in r02-w. two to be
~outo4 014 put in r0m      (II ronem3d                  by t&o +otootatla  aoppio~
~tho0ilmwo
-t   0
A* H. Bole carQorot1on tr ae sollol?t:




          'T&m mw         maa0 and ontoroa into .thls th8
     2nd day or .&arch, A& 2936, br nnd between XRTPR-
     OOBAHcAsum      cmm,     a corporation or&anlteQ on-
     dor tho IRUR or the state 0r Indiana, 1~1thoseoutlve
     0rfi00e io olrrcmti,    ohi0, and bar*    a p3t-a to
     do buulnoer in Toxw, horelmfter     aall& hhter-Ocean,*
     end A. 8. BBUI CCBPORATIO&a Toxaa corporation with
     ita doalolto la Dellw, Tesw, herelnafte~ doeQuoted
     99 Vub2lder. (



           "That IWR~,.the   proteotlvo b0Aerlt3 of deelr-                    I
     able aaaldont iPsuronae are AOt COAVOA~~A~Z~ obtaia-
     able br tbo roadorr ot and rubacrlbora to newpapore
     or the Publl@her Upon mm11 weekly poy~2nts fm auab
      ahfirnetor 0r i~aurzmce;.aad,
            '%iiEiIW, it la mutusllg aon8ldoPod br the yar-
      tlos hereto thot on oppox+tticy for ouob reodore and
      mtbccrlbers of the nouspapero of the Publisher to buy
      ruch charaoter or soeldent Ipauranoe upon pmluuw
      payable uookly vould not only be mndwlve to thelz?
      wellare but iould a&so lnoreare the bueineas af said
      bteP-&WA      8nd inGrWff0 the GiPoUlatlOA Of the nOW?-
      ppere of tho Publisher, and llkewlae would lncreaco
                                                                   ,,;.I




itoaeablo0. P. lmkhart, page d

    tho Ralb aad tubscrlption to said p3vspap8ra to the
    advantqp of Publiahwb      IrulewWt.      oantxaotor neve-
       pBr aarrlore taarou& war     rollalaary elm?la   to a0
    it creeee the rubtoription tale OS tald nevtrpertj      &id,
          ??WRgaS, raid titUF-f&Sah bet oubsittod to Fab-
    lithur ep¶olm8nCopL6Uor ~ouafoa, two OP vhlhich   6ve to
    b8 ;derrfiocrl in tWW  Vith @icy  tOFElthel'Ut0 6ttUChed
    lea p a rht
              a r eo
                   o wrh,
                        lto mp ‘4
                               c dp eo foflpllc
                                             sa ay,~
                                                  nd
    a a r k o dto lnlc r o ORe
                            ep 'l334x'andthe
                                o o tively,    oth8.r
    'l33 ZSiU,’ eaoh of which poliaies it undertakes to
    iSSW m&dt8u fOr tha p?UmiUUI     Of riVe odot8 pr WOkl
    alto priated.iarn  of pollcf by tald Inter-Oacan vlth
    ths vurloue uhangue an4 acblftlont thereto indicated by
    ink thoroon 8~4 by OddeDdopasted to said poliop, and
    vhuh mm 0r poltoy le marked b Ink on rirttt pase
    thereof '133 IX47,' vhloh polloy aaid Inter-Ocean   ml&-




              "1.
              That PublltRer contents t&t t&c voluntmy
    tsrviae an4 err0rt8 0r its tald indqmda~t conttwctru.
    xwvep8pca~~arrlws may bo snliated In tto yu\cmotion
    of aaid butinerr of etiib Inter-oCeaa, oondAtlone4 that
    thbp do t0 v0luwriiy    r0r the pwp0m   0r incraealna
    their navtpap~r ales an4 thomby further tholr ovn
    Fommet ax& i;lureas8d sarnlnga to them thereby.

          9.   The PublMlzsr a&reea to sponsor by edvwtfse-
    t#AtI in Ltt adily nwdpagma tke said gol.faf8c Of fn-
    uuramze, r0mas of vhiah fcZ'8nade a part hW8Of, to
    that iusmt1oR     as tQ tbe benQfu8! thsreal and pre-
    tiafmt to be paid therefor still ba eveilable to t&o
    reatlers of an4 eubeorfbert to its nsuepapm.
                                   0r ite wvwpagiw *The
                                   gllenoe     0P ttir    ogrwmcnt,   with-
                                             later-CaWn      e&all hare




                   *4. Snte~ooeM &all provlat’ itr auly noormut-
            ad ed authoriwd         etrar, resideat in nnd vZth cm-
            wnlent offiw     b i!?sa 8, Wx68, Sor the tran8aotMn
            at fte   bWiaasS  in 8ObtiOXl to S&d   lJ1mr4BCe butlneta
            that w f&ov hoiu the ma&em 0r en4 eubetrlbwe to
        ,wlfsx4wep~8*
                 l
                 5* Iia t~o w
                            *h
                             a nap ll
                                   r o vldo
                                        ite
                                          duly
                                            l.la enwd
            afpat, U’lWiM tor ur a tolF     thh a dow e tad 8b o v8
            fn gaarapa* 1 hereof euah pW.Wd forme T@  0 appliaation
            for fueuwnoe at Inter-Owan atiy pruvide far swabnow-
            papas mabralbera aforeeaid, an4 if snd Pken rIgned
                welt newpaper eubecribero, to rewive efmae,aa2
            3 tai, l%eted by the weittu’y  heroinaftaF dOQi&lUJted,
            to traneait cum to the R&etrar,    and srrd Rc$letrm,
            ite4usabe sapropwandla&elrorm,       FbtO.2atom0
            Usus the policy of ineursnc8 called r02 theroln; and
            raid agmt ud Geglrtrar hall    tbengomp;p~~W~w-
            ror tha dellmw~ of raid polioy to
            ln.
                 ‘6.   ZntezMoenn hereby aowtltutss          Publilrhes its
                altory co reoeivat, oolleot and waount to it for
      'ir       prwaluw rwllred    froin aaid neviqsper aubswlbexv
            and readers upon eat4 polIolee of l.neurenco to proour-
            8d und6z the wp3nswahLp or Etiblleher sforeeal6L         And
            it belug tan&mrtooa   that    eoah polloios rbll   only be
            tttued   by Inaer-Oueeu qmn epplfaatlonr l;her&or, end
            aah poUaLec, to bavcancel8d by Incrtr-&em         fur ma-
;4)                nt or premlwa ee provided ln said reepocttve
;           giz1.e     of insur’3nw the mblfwher agrwa to wt as
             ruo?a &epoaltnry aud ti   receive  an83 aa~ouns to inter-
;;.         Owrin for all premiurpaco turned over to 2t, and to
            keep a reaard of euch fmm aab by what oae\lrsd pi&
            pad of rwh 6ata 0s rpag be r8qti~ite       tQ cmply with
w&lo   0. P. Lookhwt, me    10
  I




  ondwbwrlbwr      of thedailynmmpa~~ca     $ubUrbed
  by the Publleher lto  oerteln IJovapoper, Travel and
  pedelrtrlan AOoidant p21Uie8,  in acoordance Vlth
  th6 res~sotlve forma, coplas Ot vhlch BI'O 8ttRChed
: haeo,    the lwuaw6 or vhbhhas been or lllr11 b&l
  ruthwlzed and approved by the In~urancc Ikpa&mtnt
  of the starts or Tbxas.

      “6 . Xmadistoly qxkn receipt or an appllce-
 tlon rm swh irrsur~e pouoy fma the rubreribarm
 or roaders of such n8umpa~oraby the tmzd liwuwtti
 e$6nt mtmtloned ln pere&rqda 5 ixweof, he mW3.l dw
 liter to the Re&letrar, or other duly suthorlzed
 egsnt of Inter-CMaen to be nearedb inter-&soon, rwh
 applic8tlon and a aohedule, ia dupf ime,  upa0 torn9
 to be iurrblahod by Intor-Qoem, which ichadulo #ball
 ebou the nllne, addmae aad age, tog&-her with en
LetCar, a~, other duly  autharlzea egent or Inter-Coesrs
&all,  a8 8a     se may xwmonably .be poeslble, countB~-
a*    mid lrrw poliolee of insurance to tho poreona
rho have agplled and me eligible tkereror, QI) appears
fr c l
     ouo lohedtsbb
       c h            xbuvery 0r the poliom   0r in-
mar-o   dUll tbsrrbe aado to the ~asurode, wbncrlbere,
oroadorwarrrld~~arorewld.                 Theprovi-         .
am    d   QOadltm8    irr ~0h polioiet3 0r in*~tic~
oonta&mdeWllatalltimsr         detexmlnothe llabllltg
of Inter-Oeew,to   ruoh polloy-holders.
     “9.   The B&lrtrar     shall rurzah voeuy to the
mbliehsr   an& IntmNaean      a dupliaate list    or all



                    was arraquiredbyaaidpolicy.
       810. Inter-ocean   klgraoa that durfq the contln-
uawe of thle tsgwolnsnt $t ~111 not acaept insurcmco
           tom or 8ouspapr, Travel and Pe&strlfm AM%-
dent
-7     po toy ircar any other n%vc~p,     ma@4elnoor
      oaleal plnted and publlahed ln t&d city 0r wllm,
!F liar County, Texas, end vlll not lrruo sng suah
pomi13~ or lnsurww       to the subrorlbers tx readers
of any other rmumpaper, mqatlne or periodical vhlch
11 pr¶ated or publlshcsd vfihin tht? City of Dallas,
Dsllm3County, Texas. Tba PubUsher a@eciw that dur-
lng the oontlnuowa of tbls fwxwmentlt vlllnm          m&k
ta3.n say crontraot or entm into any contract vlth my
oth49rlnuurerior     theisrwnco    of e slmller r0moz
6GofdetktZWMW%        poli          **l3.    Be Publlrher agmor paspt3.y to r8port to
      Inteidoeen all alelm eriain& am&wany pollof Bhicb
      my be isea& by Inter-Ocean untlep the tom9 of this
      qgroeaeat that pap do860to Itc notle6 or sttentio3?,
      and psloaotly to trencrrait lnforwtion OS to euch to
      fbr Reglrtrar or other authorlrcd 5gei-k of Inter-f&~,
      to ether with all mporte, co2znunicatlanoend other
      lnforytio13,   or aoplee thereof,   that may be rsaolved
      ~lt~ml8tAngtoa&lnm~eeentedortobemae&dep
      8adinetP~~loks.            Inter-Ooeanagrcror
      to inw@g4ite    end diepore 0r all cl.atar in aoo
                                                     Ti!lszze
      wltb t&e term   or mid pQllales 8ml to gey of m,ject
      8lalms ln aroordanae vith the mtrritr, 6s shown by the
      poofe 8nd the faote.
            “14. Inter-Cw8n igroe~ to wlnttiln Fxaere Catac-
      trophy Relasuiwae    limilnr to t&e oov~rago set out ia
      Folioy Ro. It2245 lest146by JLloydu, &n&m, to Inter-
      00%&n Casualty cuapaay, uuch pouoy ie now In hall
      wee 8na erreot,     or to notiry tbs PublleheP amcaeto-
      gzi13        terPliaotiou or such Broeae catastrogbo ae-

                                           08 to pay to the
                                 (43OCd~uclrs     on or before
      April 1, 3.930, to amtist in.ddragirrt5 the iublleher*c
      ptlh2qewe        Analdent to the insuranoe plan provia-
                 .

           ‘16. Tha I3mOtiQ6 &to of this contract shall bc
      April 1, 1938, et l22tOl &EL, Contra1 P.tanGardT&o.
           *IN WXTHES lsHXRi%op,the partiot hereto hove cauu-
      ed WC Qpetuwnt to be executed in duplicate orlgirmla
      by ite duly nuthorleeQ olfloort oc. reprssontatlves on
      the day nnd year flrat above vritton.
                                      A. fi. BELOCCRPWATIG;

      wITaRssr
       a/ J.8. Roroney
      WITHESS
            t
       P / E. c . lielwLlR   l
I




,::      .           .-
::~                                    ‘cinc&nati, Ohio
                                           Apal   29, 1933

 ..



               “&   the aaaaat   batueen inter-ocean ctmalty



               %y mutual ccineent OS the partier hsreto end
          upun acaeldmation tberefor, Olaueo 6 of safd abovo
          aontmat IS tnodiNfnd tttd ohmagedSO that $320.42
          per month lr crubstltuted ior and in pleoa of $53.30
          pap &o&h reofted ln raid Claw8 6 of eafd    aontreat,
          and co modlf’ied aud ahanged eald Clauee 6 oi rsid
          oantra6t 1lJ aoaartw&
               %WR letter la efped lrt dupliaate by us, md
          whea lllcevlae ao rlgaed br you, it @bell conatltuto
          a pert or rald aontraat ia ma4ufiofttfon of Clause
          6 theroof att hare urltten.




                                  Dy /a/    J. ti. %ba?r
                                                  sic-id-cnt


          A. Si. BELO CORPORATIOS
          By/R/ J. x. moronsy
                saay.-Tmtta.”

                 The aontract of agsmnt   batwon Tbs Xouaton PrintiIUj
      corporation and th6 Worth Amerlaan Aooldent lneuranae Cozqmy la
      68 follouet
         Lborrarahlo0. P. Lookhart, pa&l 14


                      %fr
                        agPeamartttmdo tad ontored into title flf-
             tkentb     e July, l938, by axul ?setveenTBE 4ousToE
             PXIXTIEO
                    7 tXUW2ATIO&of Rouutoo, Texne, herelwftttr
             rofmred to ar the f'lrrt party, and the HfXWi Alam-
             CAMACCIDSXTIUSURARCECWASY of Chlaago, Illfnoir,
             &ordnafter ~ferrsd   to ee the aaomd pnrty.
                  -1           That the ffrst pnrty:r derlrous
             or aotlngu rsaaf or the secondpartyQar*llltage
             -       @lay  OP polltdelr,know at tha SePlor 397A
             to the PudePe end rubrcriberr of the publlcatioa
     I       k no vnl       tlm RoosfOl?POST, vlthin state of Toxar, and
/
                  @&at the reaond party 1s engaged in tho buel-
             nest or l5tJuPawe end llo6nsed to laauo la the State
             OS Torae ewh prtiaular    pollay or poUalor of irr-
              lP a no Q~
     t
                      l
                      srOrr,SWORE,   In aonslderation of the OOYO-
             nante    and a&Pdmmatsltereln rot fcdh,  to ba Jcetpta&
             perSortaadbr the      tlor her&o, the oeaond party
             8graei to lerue tr e policy herein doaarlbed, OF any
             poUaptbat~y~by~a~cenront~vrlfinsrubati-
             tutedthmefw,to       thottsredere  and aubae~iba~s of
             thepublia8tlonwbo     thellamkeappliaatlonfor    maah
                         vho reeibs vlthin the territory aioroaaid;
             gizz&ovoYeP,         them thall be no rolloltutg for
             luah poUcy outaldo the State of Toxaa, aavl.ng end ox-
             coptlng, bovover, that the present aubecriba-8 of thy
             publlastlon      vho em residents   OS 0th~   eicter play se-
             cure euch policy provldud tbat in every cnae tba ap-
             FlfCStft3JiiOr th0 QOlfCy Of that teoand priy cota%@
             through and lr taken by a pmmn regularly authorized
             by the Imcranaa Department of t&e etate in vhiuh
             euab ttpplMation ttt mado if the lav of tha ctsta re-
:.           qulwe swh authorltatlou:     A copy of mzchpollcp 1~
             hereto att&shed, and its conilitlonr and prov~slone
             ahall at all times deterzdmt t&c liability   of the
             second party  to euah readers and rubecriberr.
                   9sttld flret party ngreas vlthln tuenty-tour (24)
              hours after the reaeipt or such application to ieaw
              to tim applicant policy of tbo fom herein nmtioned,
              suah pollay to be d&ad 8s to the date of lm&e, dlxul
~~3~r3blc 0. F. Lockhnrt. pcg~ 15


    vfth&a twenty-four (24) hours srou the Qto of irsw
    of ruah polioy to send to tho ieaond party tho ap-
    pl%ogtlau therefor, uptutvhloh said a@lWtioa    ehell
    ?a no tedth anwb c r 0sth ep o lic lettua
                                       y     to d
                                                lwh
    pcadc~ or rubrariber                      aad the date of hrue                        of ruoh
    P OUOY      l



               %id        p a r ty   ;r i   th o   flr o t   p a r t   a g r ew      to    aolleat
    th0      run     initial         premutm         0r 30     cente on all aev
    polla%or lrrued fratp the 25th day of embmomth to
    thc24thdayorthc&sxtw6oo                                                       th, both ln-
    olaewe,  @ud pay 8ald ialtial           orrapet basis
    of 20.833 aenta to reld ttaaondparty   ln Chiaago,
    Illhole,  on or beforei the .ftrct dey of the follov~
    lng month.
          “SaZd &W’ty Of th0 first &XWttt&?eOQ to repoFt
     to tbie pt3.rt 0r th0 t~0tad ptm in mtag,   w OFb0-
    roM the 6d &ny of euah wok, t&e terlal    nunbar,
    naw and addrocs oi the tu~curedol all polfalo~ lape-
    ed for noa-payment ot the monthlyOroJopl thoreon.
    EOllafU co PepoPtedehull nof be lnaludad la the
    bill to be rondored the party of the f&rat psrt br
     the party Of the ffooosrdports a0vtWlug draw0 pOnm?-
     al orspriuw for tha rolloving month. It lr hereby
     ttnderetood that on all pollales ismod, the flmt
     month’s pcetnlutav%ll be yarantood to tbo wty    of tbc
                    Uookly omdlt &%r owcellatiomt vLll bcr-

          %n all poliolee ‘to b6 ranovttd the party of tht~
    riPat ptU?tag%WOQ  t0 OOlbOt thtJ m     8dvuinCono&h-
    ly renoval protdtu of JO aents CIIall poll6lae in
    force on the 25th day of each and awry mcz%lawd to
    pay mid advtmce tuodhly prtiuo on a net baele, az
    stated in epothm mrapapb ln thSr oontroat, to cold
    cwottd ptu?ty in Chlaa@, Illinois,   01~or bsforo the
  . first day 0.r the follovAng laozlth.
           "Iti Went of f8llUre OI?deiault Of Ofth0PF=ty
     hereto, in the parPom6inad or ang 0r the nxterla?.
     obligotloae Uipoeod bx thLe 8greenent, us0 otbcr
             ty mny tetalnate                this apoenant by                     glvinE thtrt~
      30) &yet notice in vriting nt~llod to the wrtg in
     p”
     deiault~ but mob termlnaticm shall not affect  3.~
     curwoe alreiady ln forae.
;   slqlaaal.0          Q.   P*   ~#lwel6


            s
                        ah awe        0r    Isl~repra~eptati~~ a8 to the   natwt3
            -ar ooveroge under rush polloloa by esfd tiret psrtg
             or hia rub-egentt, than Chle oontraat aad mll rlght~
             thareu~der win   be r0mitt3d   ti t0id.

                        %l4       fim~party       agrew   to proagtly tranetit




                 aa& nnd every olaim.
                      %aid recond party agreed to promptly inv&ftigate
                 aod birporo oi all alaias aaoordiag to the mrorlts aa
                 aliouzlby tho pr00rffend the shot+.
                       Vhe flmt   party and all roproeont8tlvee eoli-
                 eltingnppuc8tlow      &allat8lltirnaaba     lloenaod
                 by the proper etata authority, tha cost 0r such li-
                 Qtnw and alma the expwa lnoidant to the 1esuo and
                 dellvery oi euoh pallclea to he borne by the rim
                 WtY.
                        9hlw      8peeQOnt      is Orode eubJoat to the 00ncS
                 t1on,tbatthe rw&pt         fd3%l.loontlnw tobell-
                 cowed to a0 bwlm3ss  ln dl e tcrPitory mu or here-
                 after ooveredbythle  %@Mment   aa4 ehallhavethe
                 10681right to carry out the prcwlrl~n~ boreof.
                      %ld party of the flrat part ala0 wpwes tc
                 mail to t&a ~euepapw Eegklltmentof tha Xc&h mrl-
                 e4ua&oldfmt lzmtr6uoe Coapany aopiee tif all adverttr-
                 iDg uhleh may be wed in the pr4IPOttollor clrculatlon
                 in oonneatlon ti1c.hthe 6foraee:d pollof.
                      "%%aterra of ew.e lx&zYtemnt&all bQ3on0 (1)
                  ear frcmlte data and shall euto5atloelly rmc1u un-
                 f ape thirty (30) daya notion in uritlmg is .givon by
                 either Fapty ot intent to Mncel.
                      %z WI!TREXskl'&liZl~~P,
                                            the mid first parry ha@
                 herowder @et hle hand, and the, satd seoozxl party he@
Eaaomble -0. P   xmkhert, P&P 17


    cnwed thou0 procsnte to be executed in duplloate L
    by S. P. l?ore, mar    of the S~eclal f8avcpog.o~
    Travel Pollop Department, or by an officer of raid
    second p6rty, tllle 15th day of July, 1936.
                       XORTHAIIWICAR ACCIDEWi‘
                                             INXIRASCE
                                CONYANY
                       By   /n/ E. P. Gore
                 ..
                       THE SiOU3TON
                                  FiUNTSXGCORYOi4TICIi
                       By/s/k'.   P. nob=“ ---

           The agreement or cmtraik botueon she 5lowto.n Cbronlole
pubUsh5.n~ Coq@ny an4 the Harhln&on Natloml Inruranco Ccspany
1s au rollowsr


         *uHaREAs,TnE SiOIIsToN  cs0fi1cLx PxELiszilk~
    COM+RY, a corporation organized under and by vlrtoc
    of the lti%isof' the SCata of Texas and mint&~     ir?     ,-/
    prlzzoigal p&l08 of bwiaosr La licwlton, JinC~~s County,
    Teae, (hemlnal’tsr roferred .to a8 WJE&SSi~~ ) and
    UAs&MoTONXATIONJIL sxsuRA3cz CONFANY,    Q co~oratiort,
    organized im4or the l&f2 of *the %ete of illinols,
    (horolnqfter referrod to 8s 'f:i5J8i;E'), did cm Jon-
    wry 20, 1939, snter into 5 certain WrlitCil c-co-
    uent, pertalnlng to the isrcbaeo, sale ati i~isumcc
    of cct'Cd.~ 'A.Wspa~%Wro8d0I' lAsUZ'8nCC pGllCLe@'
    (hereinafter referred to on WSAD~ IPWMtXZ~) and
    which egreemant provided that the pane should rernairi
    in force and &fact for a per104 OS Slve (5) year9
    fma thn dete thereor; and,
          'UHFHy;AS,FUBLIEHRRand iX3lZcEXdealre to Ln
     ell thin@ mutually camal, void and hold for naugbc
     eald urltten contract aforeeold md &ny or all rug+
     @lN&At~hW3tO     5Ad t0 @AtOr intO 8 AWI VX'itteA CGA-
          i     e
pnoreble 0, P. Luokhartr R4P 10
        f




          @lWBRAS, PUB-       10 doelrout of haviq avaiL
     able te the readers on4 subsorlbore of its publlca-
     2,       to-ult, The Eoueton Chroiiiole,      RiiWERIIosW         part horoof. and whomike pr r appllcstloa fqr
         lld-~uAAAc Eup o la d      3s p r sr er 1a pb ped
                                                         1 ic
                                                            .a -
         tioa blmks to be Sumirhod by MSMiMWfw that pur-’
         pore.
               ‘lMiAB3 agrow, offocttve Mnm&25, 1941, to
         aolleat~1prmIum      tberoSmsndtolesuo  aaddelsver
         watdRBAlXQt  XllSURM~~toaolloatall         ratumpr8-
         ritmedueapoareidRUD=tIICB~CJZnovinforce8nb
         to pay ovary apeme of any nature   uhataoevar in con-
         peotioa tharou~th, ineluding, but not by way of lipsi-
         tation, the apanso of lsulrlg an4 dal.lvQrlAg thQ
         polialoe~ tho expose of colleatlng the pr4nhms~
         tha expanaa ol rolic#ftkAg and relllng the IIzADm M-
         sUl#ACE~ all talulor,    cmmls~lon~, bowmoe, aooial.
         rsourity taxm at .aay kind, vhethor Seato OF Fedwal;
         aad all ajmsc    of @ny Utigatfqm, fnclrrding eettle-
         meata 6nd jU&$lMAt, growlIkJjout or or? iA eAy vuy
         ooaneatsd ultb”tb8 rrle, lrsuanos or del~oerg or taid
         AEhDp8lSSUAAEC?Z  polla$.

                                   3..
               ‘~SuaEIIfurthorcovenanta, aontcautct und
         agraw, offeative  a8 of Mawith25, 1941, to handle
         all 0r the reneu8lc and oolleatloan of all pro&m
         aov duo or thnt my beooma dua upon any FwlDAEtIBI-
         %TULWZnov outatoadin(S vhlcb AZADZAuF%J;GIINZ   iUs3
         heretofore been issued bg IEEUREi under and tg virtue
         of the provialoas  OS the egeomsnt  betw?al Pul3I;IPE
         an4 MSUZE.8doted Janwiry 20, 1939.
             “In tblt oonnaatlon, SXWXERuovonanta and
         f3&Wae OffaOtiV8 mrOh 25, 1941, t0 pay Wery ex-
         ponee of any nature   *hetaoovor in csonnee.lcm
                                                       t.h%re-
         rltb, loalodlog, but not by uey of U.initatlon, the
         sxpenhe of renwln43 and x-o-lmauing or redelivery 0S
         any policy    the expense OS collecting, the ron.ewala,
         tba reA%wai prsmim aA apant!% OS serv1clng r%rl%Y-
         alr’oS said policies, sll 88larle~, oommfeelom,
         bonuc~s, sooLa1 eocurlty taxet), and inaumnos texea,
         whether State or Fqeral,    and all expenaee of any
         litQget;ion (lnuludlng eettlenurnts en4 ju4gmnts) pow-
         %ag out of’ or In aziy way conmated with tIm renewaal
         or re-ierwnw     of enid F&IDEA IA%SAAFiCE.




i.1 --
                                     4.
         9haREAaR Iltsuam(xE vhlch MSURFA a&r&! to
    1~91) to the readore end subscribers of the pubUcai-
    ticmorpubluat~one    printedby FUELI~Bea eballbe
   .hwa w Fcml AA 35l, a copy of uhich ie atteohed
   hereto and mada a part hersoi.
        rrp tla went XS~     dearer to ohenge the torm
   of iubmst x8-,      the propousd cbmge mlwt nrat
   be eulatted to PUBLISHERan4 PZiJ3~SliZtgSPrittea ap-
   proval thored obtained.

                                     5. .
           %A all AEURBI IR3URAXCRnoti in form end ef-
_. foat'khlda bwe harotofoma been ieeusd In accordnncs
   uith t&wnitten        aontrwt betlIe        Pumm8BR and m-
   SUARA    dated JWQU?~       20,   1939, OA vhioh polfaiee the
   pranilw     hw&xmn      p&l     in edvenoe OS Herah   20, 19'41.
   to-,               i7.muam vrll llfEduate1j upon the
   exeautlon huruot pay to IiS-             all OS uIIsuRER@S
   pro rate not ptm~.Iumaas provided in the oantract
   batvwn XSUARA end PT3Bm                &tad Sanuaq    20, 1939.
   Attached hereto 8114olede 61part hereot ic a Let cf
   the poliaieo on which the premltmiebavu been paid
   Ln ailvluIcl3.
                                     6.
         ‘IAPIJRWe&a&a to aaploy at 1t.r aole eJQ%nsc
   COiIQBt0At 8OUOitOlW t0 sellRXADi5R 18ZWuUiCEto the
   roadere and subaoribert 0r me mustan Chroniole.

                                     7.
         =PuBLIsm     ir   to   dcrllver    and   tUI'A over   to 3s
   SURER  upon the exocuticm h%reoS sill of the inow-
   a~ce r~uord?, Sibe, tbpplfCet%OQblank?, and all other
   reoardr portainlng to aryl READERWS1IxAIoCE  POWin
   fora   and ofT6et, lncludfu~ tbc Speedaunaatpkrtee
   upon vhlah aru irsprintod  th% neni%sof the pollgy-
   holbers pod t&i%policy inScrmatlan. PUB=-,          dw-
   S.ng the 1lSe oS this eontroet, wt.11further p%rmlt
                      pose21    .

   -:
l.smAPAtha rraa we OS the Qmdatmat, typovrfterr,.
end othm nmehmf~al equlpnmt AOW IA ueo h aonmc-
tion vfth the lsaufng, col.leotlag and handling of
aaid laeur~a   polialea aud all OS suah other busi-
nor~S,port8i.a&gthento.
     9TlBsasBBB surthor eglv3oa, during th6 exletencQ
OS tbfr aontawt, to fwnlsh rrea OS oh~~&eto Ix-
Sm.the      present ofSlOe apace ar cloy ocaupiad by
 th8 Itmur8nce Dqftrtobat 00 the main floor OS t&t
,@mmiale.Bulldixig, located at the i.nterssutian .os
Taxes Avenueand Travis Street in Iicwttm.     Earrlr
County, Toxea, and, la this oonneatloa, PmSm
vlll SurnMh f+w of charge to SIWX!2 llghz, heat,
telephones, telepaanb rervice end the Surniture and
fi%turOrr  and all ol the ofrtco equ5yna~t now belxq
‘used in. aonmatfoa with the handllug and oarrying on
OS the ~uein%sv in oonneiatloa 111thraid R!iMX?R ITI-
SUAASOE.

      “PUBLEWB fimiher agratra to apoaaor th% plane
OS oiioetlng lxammnw on its readem and subn0ribox-a
and io aonneotlcm therewith eel& PIZLlWiR ?&I1 poh- j .-
Ueh at Its OVA expaneo irr its daily or “.&ukda~.+iCr-
pqm pubUaatioa, Bnoua as The Eouetoa Chroniole,
a -        ar FooBl siunrsmm   r3mzm (400) xcim
IWIW~~~ of 8dVeJPtie~    FeUt~   to the fneux’anoe @%A
and program, the inuevt%xi datse and aif% of copy to
be et thf3 dlecretlon OS the !‘U3LEUER. Se&zuins;
ufth the 25th day oS eauh coior3ar nonth up to and
lnoluding the firot day OS thf3next woecedIng oklen-
bar EloAth, PvBI;I=   Vi.11 lll30 at ftf?OUQ OX3?05e@
allou’ out OS the four hundred and %Lghty (480) lnohea
eloreaaid the publicatloa of et least TWOHUXmD
(gp&ylXfB     devoted to tha rcnoual OS *aid R23I3&3
   .l     .
      “PUBLSSBERSwther agzw~ to publl.ab at lta
owa eqmlra in the Paid QWB par kQowQes Tl30ROU3-
tan @roaMl& at laart OAR ( f”) full page edverttae-  .
m%ntend FW5 (2) one-half page adv%rtlr%m%ntsannaunc-
l.n$ tho ohan@ In the method of crolleating the pro-
gyiom       th% carci%m to ths method preaorlbed by
        .
                                  : .




       -
Benor8ble 0. P. Iakhart,     pa&p a2


                                  0.
          %‘hte wetwent eha2.l continue and remin in
    form for a period of one (1) yww aea th4 of'peo-
    tive date heroof, and shell thereeft6~ contlnuo In
    tome and mffeet untfl aewelled by either Farty
    giving to the othar SIX!% (60) days ur1tten aetias
    of ltr lntent%on to oanael the et?ld qgwxmnt.
                                                      .
                             9.
          Yhe effsatlve date of thle egxvmaefntehsll SKI
    3210P5th day of #erah, 1941, eubjeot to the exeou-
    tlon in uritl.ng by 6n ezacutlva off&oar 0T the It?-
    SUBBRanUaaoaotba~fis43,rene~e%,         or ahengod
    by any verbal proaire or eteteaant by Vaormoever asdo
    and onX~ by vrltm    r&ned by ane of the exoautlve
    offiosrr of 3xsvfEM.
                                  10.
           ‘It 18 dLlrtlnctly egreed and qnderstoal betuoca
    the  partieu hereto that thlc sgrcemsntend the opera-
     tan8 ‘Of the part108 hereto thereund*r 8hall in na
     namer be oon~tru~d a8 a GO-mnerehip       0~ 8 joint
     vdptcu43 and thet no aate of omisulon or aommfreion
     by any of the offhers,    agentu, emvantu cc csp~opoa
    .af either of the partlet hereto shall bo bixullzq t&pea
    the other   party   hereto.

                                  11.

          “In the event of any cleim or ertlt being flied
    agaiaet  PWALISHER   by any peraan, S2mxor corporation
    groul~g out of or in any uay +etiqg       to the soliolt-
    sng, eale, leaulng, ufmcellation, oollootica of pre-
    mzuw or relleva10r any READSIx&YmAiYC~‘       ru"uLIm
    wfr;l iPsnadifltoly AOtfn  IN%ElE3 thorctof ad IS%%%.3
    does hereby COVOMA~, contraot and agree to neke all
    iavQstigatfOn8, rU5gotiationrror EettlemantP oi' such
    olalm or fruits    as nay Lo deowxl wqmUont by.ISWJR2~Z
    and to pay all expsnrea lneurrad tberevlth end to do-
    fend any and all euitu that my be brought a&alnalst
    PUBLI!!UW, whethen said suite    era boaa fi&   OF not,
&&&blo      0, P. Lia-rt,     P@@ 23


       and la .tbie atllueotson Ills-      do80 Remby oolwultqt,
       uentra8t    and agram to pay aa behalr of P[IBLIsBw
       all lu8a ublah PUBLISEXRehll become obllguted to              *'
              by cemon af mq lleblllty     imposed upon it by
       iz far damger mlrlng out of the ~ollaitlng of
       male, fmxanae, adleation       of prsaium8   or renelrei~
       of maid XUDid3 IXSJJRAIOQE   whether raid alalmu or
       m&t8 k bam8dnpon any iranmattons           in the pawt,   -
       py8raAt    or futaro.~
            9x UITXXSSUxxxxoP, TRX Bowl?ox cxiRoBIc~ YUB-
       l,I&XC CCSPAXYhm eaurred there jmwenta to be exe-
       outed in tr&plloata by its Bualnore Manegor, and
       NASXIXOTOX.~IOXALIffSt$lANCECmAXY hae cauaod
       thbve presents to be axoautad bJ Its President, this
       the 24th day of n&ah, 1941.
                 ..




            The agreement or eantraot betueen tho 3511Antonio Iight
of San Antonio, ~Texna, end the Xorth funerlcan hccic¶one Ineuranae
copapanyla am follovur
                                                                          I




  --
mnawble 0. P. -,             ~aee 24


            %!XIS NBXEWlR male nnd entered    into thlr   26th
                   tember 1941 by and Eetwen the San Antonlo     .
    E&Zfaf    T%n Antonlo, Bua8, hereinafter referred to
    am tha    f*rt    patty, and the &o&h Xmsrlcan Acoldeqt
    fnamme         Coqpmy of Chfcago, Illfnoie, herefn.Wer
    referwd      to au thq woorid party.
           ‘%-I         That    the flrzt party is deslwuu
    of. *it&q ar agent   of the mmondparty In rell&g a
    aertatn policy or     llclt?e, k&ounar 8erlea 437-A to
    t@t readeri~ nnd 9Ir racibere of the publioatlos. known
    sSb.0     Smn~AntonloLLghtylthln    tha aafmty 0fBexar;
                      .
            9hat   the reaaad ty lr enge&od in the busly
    seal ofLnr-etultl      r oeneed to learto in the 8t8te
    of Pexa.9 rush psrtmll%r pouoy or polloiac or ln-
    mlrMae*
         gXOU, TEEXEWRIt,ln oontideratlon of the cove-
    nnntu and ngreemonts herein sot forth, to be kept end
    psrforaed by the perties heroto, the recimd party agooa
    to llmm the pollay heldA aesar1bsd, or any policy
    that may be by nn ~ezaent   ln vrlt4n.g eubetltuted
    therefere,     to tkore readers pa4 subscribers   of ths
    publuatlon uho *hall make appllaatlon for tush
    polhy ana rho r6ride utthln the rerritc!rg sfore-
    *al& provldql, houwer, there shall be no f2oliclt-
    ing fo r luch @lay   outelde &he St&t6 of Tasa~r, sav-
    ing and exoaptin& hoverer, that the prceont sub-
    scribare of the pubUo&tlon i&o are resldentlr or
    other et&tea my eecure ruoh policy, provided that
    in every oaee the applloatlon for the p?~lfog of thf~
    mxond party mamasthrough and la taken by & prcon
    ra&ulnrly authorLzod by the Insoranoe Departuxx~l:of
    the state Zn whlah cucfi applicetlon ir rnndeif the
    11% of the ctata rqulroe euch euthorfcatiozi.    A
    copy of ruoh poUoy ia hereto attcched, and ita
    CCUlditiOAEWI.&@#Vi@iOllP QhRll Bt 4311tilaef3 &tG%-
    mixwtlm llsb~lity  of the ooaond party to, such road-            .
    em and aubsarlbercl.

         ‘:aid first party agrcoe wttkin twenty-four
    (24) houre after the reaelpt by him of euch a~pllti-
    tlan to is@U@ to the a&.@bS!At pOuCy Of the fOPf2
Eoiowble 0. P. fnekhaFf~pligsr25


     hi&n    wntlowd,     muohpoll& to be dated 8~ to the
     aa    or ~88820, rmd ufthu triotsy40~   (24) h&he fi0a
      the date or lasw 0r w3h policy to send to the aec-
      asdpartythea      lloatlon thbu=43m, uponuhlohta~d
     ~~licrt~~     l32g Pb ewtea the ~ur a fw0r th e~OI;CY
      irrwd to such &%acbr or subscriber ena tho date or
     .irrw or ewh polloy.
          lssla sl?a ptb ty  a & r em
                                    to o o lleotht e
                                                   fa il
     premiumof $L20 f&m eroh iarured and to p8y to said
     8qwnd party at the 0rrm 0r ita agonte m to tht2
     al& CSOoAd       y in ohloago, Illlnalr, the aa   pre-
     mlua for daagsrt
                   polwy lrrwd by the ce0and party under
     thlr apw3faant. rala paywntrr to bo u6do oa or bdr0re
     the tOAth d8y Of the month rOilOWiEg the month da+
     lng rhleh #ala polialer, 8ra issu8d.
              ‘said party or tho tlrat      pa&   also apse          to
     mall to the iknwpaper PbpsrtPwrt af the HorfihBoisrci-
     WL bYhbAt xAWUU!O ColDpanJ     t!OpiOSOr til adrrar?-
     tlringvbLahnraJbeused~tbe~tlcwoto~u~-
     tlao in aonueation vlth the afamiaaid policy.
           %lotarmorthfc     agzwmmatahallbe csle(l3
 d   year rrom itr aate aAd ahall autaasetlaally -Am un-
     leer* thirty (Jo) day@ netleo ln ait-    IS &won by
     either pert? of Intent to canool.
           'a the O-At Or ths mmal   Or we agre%me~c,
     the first perty may dmft r0r rfmewkl the names of
     aAy 0r the FtU'@OAato whomthe polLaloe wore wig-
     iM35f flr~usd, ad the lm0fw rOI?th8 COwVax Or
     swh pollolor for each tem of one (1) year shall be
     $1.20.
           ‘In event of fafunw or defsult of either party
     hereto,  .ln the ~rforwnce  of any of the nated    ob-
     lfgatlana ia(poscd by this agreen#nt the other  rty
     may temsineto thio agroenmt by $lvlng thirty r 30)
     dayti’ notice sa urftbg wfltp8 to the party ia de-
     r8titl     but   such   temainatiw   Asia    AOC   afrt?CSt   i2u!uF-
:.   .a~      nlreeay in roroe.
          Qn ceee or mlmeprescmtation mr to the aatum
     OF oovera~e under such palfcfes by said ffrst party
     or his sub-agenta, tbsn this contract anb ell rigWd
                                                                    i‘.‘.,
                                                                    r,:.q
                                                                       3


,Jcqeablo   0. 0. S.mkbert, page 26
             1
                                                                              \,
               rh a ub erorreitad
     tb er ew& l                        so d vo id.
                                                                             \.
          %ib rim      pe3ty ageme to prcmptly trenemlt
     to the leowd party lenaedlots1y after receipt there-
     OS, @X1 mporte, oarrenunioatlon~,or other lnforne-
     tioa r000i+ea by him relating to clsiree prerenced cr
     any 0th~~~wttor   irr ubloh eaia eecmd party wy be
     fntereetadj ana to interpee    AO difricuitios t0 the
     thoroogb trvoet*tron     and equitable adjUWti#At 0r
     web    aAa every olalh.

            %ia   zooond party agreee   to   promptly invertigeto
     muI dlepoeo or all olaime aocordlng to the morite ee
     tihow by th0 pxire and the faote.
          V&e first party and all reproeozmtiooa eoli-
     01tlAg l
                                                                                 ‘-


             pplloatlons ehell at all times be 11o8Iledl
                                                                             I




     by the peapee etata authority, the ooet of euoh ll-
     WASO ti also the tupeneo Lnaidont to the ieruo and
     dellvery0r euch polfcforto be borw by the first
     F-tY.
                           ty may report for cencellat~on,                       1.
                                                                                 i
     ~awh polley vi11 be oawelled by vrltton notice to
     lwh polloy-holder, end Grcdlt in the twmant or $1.10
     r0r awh polluy ehall be givtm to raid Sixat party.
          %%ii agroawnt is made eubjoct to the condition
     that the seaad party &all COAtiAU6 to bo liccnecd
     to do buelneee in the territory nov cirhorcattor cov6r-
     06 by this 8&X-WWAt aAd #hell have the leGa rl&     to
     eorry out the provielow hersoi.
          *Ifi UXTtfZZSWiBRECF,the cald Siret party hoe
     hereuu&r   met him hen& on4 the tti      coaoad pirtg bee
     caueod theee preeonq+ to b6 executed in dupllcstc, by
                       Kaager of Q-ii Spooitil Elow,pqx3r Travel
                art&t,    or by en offlcor of aai6 second
                        &By Of &tAURr)T,l$tl.


                         l%O.RTE
                               AWBICM ACCIDEBl!IWXiiAi3CECW?AIiY
                                                          (J
                              BY                        -
liuAorabi00.      P. xmkhart, pa66 27


         -You ha+0 submitted a number 0S qucettone fn’your in-
qulry, a8 ehou~ above. Hawaver, We thbk that t.ho riwt quee-
tlon to be dsterdwfl Is vhothoatbo nevegapore Involved wuoh
are peIocrto awpamtl0r.m are agente 0r ws above ma      iar~-
anou oompanlee. If tho above nemd neuepqere are a&eats of
the hsMt0toreLulElod  fnrurance 00q~Os St trill not b0 &cc*-
naryto aAm?er   of dfeouee the other queetloiw aubcafttsdln ye
lalqnwyr~~~
          'tilnsura~~    agent, so rm au the lneurw is comerA-
 ad, 18 8    reon exgroeely or lmplledly autborizcd to rep%wOAt
.1t 3.na0Au     vlth third poreone in nattee rclat~    to S.IISUF-
 geei   (ClCyh OA SAeurawe, Vol. 2, !?eo. 466; fozac Jur., Vol.
  8.         l



             Actfol&5&6,     Vernon@8Annotated    Civil Statutde, pro-
vides Lo offoat, 6hat ang pareoa uho eolialtr 3.neurancoon be-
&elSoShnylneuwmee          cecpparry,whether lzm.r~oratedurn%r the
3aoe 0r this or aay other state or r0-3.g+p govermpltlnt',op uh0
takt~ or twWnIft8 Other thszl rOr haf?df fXQ appuCatiOA fOP
io~urawoorenypolicy 0r fneuranceto or Srcl;l?mwhc~.
or who sbv8rtlcee or othormlre g:vec not&e tbst         he ~211 re-
colvo or trawait 6he mew, or who &all rocalro or Uullrcr Q
@lay      oi lneurawc OS any such Q            or who shall examIn
a- inspeat    ay rlek, or recuLw, -or  O-+-K*
                                          00 lea,   or tremalt cnp pre-
~UQS~~~IIOIIP~QW 0romlra 0 r0rvardang dsepm0rany               bti1dm.g
or bulldfnge, or do or porfomwany other act or t=iing ic tlx~ mek- -
iog or ccnswwt~          0r my contract oi ireurazlcc for   or pith city
euch lneoraxaso co~~eny other then SOP himolf, uho ehhsll osanlne
j.nio, or ad+t      or 8ld la edjuztiq    any loee for or On b6holf of
m IneuranCo cm,             shethtw any of euch actw ehell ba dOZl8et
the Iaetanco OT requm6, or by the fS?i&?lO~At        of auoh $.AQursLlQO
cosrmnpor OS, or bo 6ny lx&w or other pqrerm, shell be held
to be tbs. SSefSAt  OS .the eoqpa~y for uhLch th? act is EMU, or
 the rirk Ie taken, ae Ser UP relritee to all thO lisbilitiee,
 gutita, requlrecfxitr, an3 pmoltta3 net fort23 in the Chopxr of
vhich   hrtlcle    5056, aupra, l.0 a   part.
             By the provfslo~~   OS Article     50G4, Vmnon*a knotat-
 a Clvfl .%tatutoc, LW aorpcwatftm or atoak cozapanyoan ba &rQAt-
 td a llioonoe ho aat am agentfor ltf0 inewance.
           ArtIols 5W%b, Yernon~s &nnotecoQ Civil ~tatuteE, is
 rgplloabls regarding the liceaal~ OS ogente for life 1awurR~Ce
 ~Orspanieeraoeldsnt ineuramar ooqm%os, life and aaoidemt,
                &LrtlOlO5os5, VernoIA’s AAAotated GlPil !?totut6?r;pr0-
     dder in emtot that it shall not be lawful for any person to
     oat within this atote, 6s ageat or othervlao in solicltlng or
     ~elvioig   applioatloar for lnwmnoo or any kind v&tever or in
     w aummr to %id in the tranaaotlon or the business or aa~ in-
     ~IPIUKJO um      inoorporated in thla state or out or It, uithout
     Curt proour~     8 0ertiiLoats or aatharity rzxm the omiahoiorr.
     fbr waa6l o&6 ale0 provides th6t aa unll.oenaad agent who shell
     r&oit laeur6~0% shall bo subject to a fine (Artlolo 572, Yer-
     aoA’* &AOt%tQd P-1      &de).

./             &tiOlO fj68,VOrmon'r 1LoEotat04Fen01 Co40, dofinoa
     ltmAWtO0 @pntt in prrot%38lly the 8amolangaagtt aa Article
     5056, V~~AOA~~lrrnotat6d Civil Btatuter.
                Article 5706, Vor~cua~cJbmotuted Pea61 Code, providea
     io orsot   that my p~ereor;vho ch03.l eot 89 a xfe, hesztb, QP
     ~ooibent krst~'6~e   ta@+nt vithout   hnoi~&   flret   obtairtcrd 8 ll~anee
     as provideii by law, or ubo r&n11 eollolt life, health or atot-
     &OAt IA~UWAIJO Or OGt CL1R life, health Or aooidmt agOAt Wtth-
     out having boem appolntod or deilgmted br lmo duly aubborlrod
     ur6 ~WJSWAOS oolppang,60Oi4Ont a2ttu~mc8 c03p2y; iire 004
     loofdont, health nnd %OCidOAt,or life, health aad Acaident in-
     eurauo4 ooeqxny, or aeaocietlon, or orgsnlzotions looal mutual
     aid aesociQtMn,   or statevido mutlinl aescolation to do zo pe
     provided by lav, or cny o*&w per8on uho shall eollalt,    life,
     &ealth Ol’ecoident inMrQnCe   or Sot &.Bt@OAt for SAY y~ncm CC’
     lArur%Aoe ouxp%nyor asroofation not eutboci~ad to do bii3%AeRS
     j.~ Teraei or cay ofiiaer or repreeontatlvs 0r 8~7 life i~rurar?ce
     ocsapaaf, eoaldeat im!ur~ae company, life and ecofdent, health
     ad .%ODlddAt, ok’ufa,   health &id aocldsnc insummoo C&‘$eny OF
aonornblo 0. P. ldehart.                  paw 23



usoclatlon,~ or csr&kml8atlan, lOC8l mu:ual aid armolation, or
rtetevlde rmtual oesooiatfon uho dotm not hav% a valid and out-
&au4Ing lb&o,     ar providad by law shall be guilty or a&ede-
ObQnor,and upon convlotion,   ahall be ifned any CUBnot &o%od-
ipg &00.00 aA hall     bo bwrad rrom recofv%ng the 1iOOASQ U@.Qp
&mtxmoo agm            for   a psrlod of          at    least two yeti--a.
     *
                 Comlderlng Artlcleo 5062a end 50&b, ~upro, recalat-
.m         th0 ~,iOUUing Oi &Xlll rUOOrdini; tt@Iiti7aAa COlitXitOrE, to-
~@hor vlth Article 5064, Yemo~~t! Anaotatod Civil Statutoa,
 pvoblblting aoqmratlonr. and rtock ooqmaloe f&m oatlag da
 WAtS rOr urCI iJIUpFUW0~it 18 QQ6IWAt that C CO~pO~~tlOII
'damtot be lioonre4 ae an Inouranco agent in thlt rtato.
           It oIU bo noted that the agro%wmt or coarractbetvreen
& Inter-them!-Casualty Cw         and tbo h. U. Be10 Coryotiatioa,
that. ths lneurence companyconstitutes t&e publleher it? deposl-
tory to rem8lve,        0oUeot        and account to It for 3llpromLua~ real-
&red i’rasiraid aevapapcm aubrcrlbbors ~AU readere upon mid volt-
010s of i~mruranoo 80 prwurad under the a~oneorchip of t&o
publIehor . 'It will be noted that tb% ccntraot or agraonxentbe-
tueen  the Iiouatm Prlnthq3 Corporation and tlxo Barth Amenicon
Aocldent ,InrUranOOC-y      ttst the publksher OF @Atlaq    torpor-
otlon agrose vfthln 24 hours tmer the receipt b;' it  or such ap-
@mitkSI    t0 i@W  t0 lth8 appifO8At & FOliCy Gf t&t3rO= ~&?EtioA-
ad, itch poller        to    be   dated     as   to    the date of Incue, and wlthln
24 h0Wr rXWI tha d8tO Of iWViAOO      Or SuOhpOiiCg  t0      to
                                                        !!toAli
the @t#eond pirty tb0 6~~lIts.BtioA thersfor, Upa~ ubiah Qafd ep-
pltoutlou #hall be not&               the    ztmber of' the polfcqr itwucd~tz            ruch
mider         or eubcor~btw and l
                                de date                0r   m~.e   or   euch   pollay.
           The pxbllehor agroce to oolloot the full IxkltIkl prero-
laiam or thirty-centa 011 all A%V policies leauod L'roz the 25th
day or eaoh mo~tb to the 24th day or the next ecscoadhg     m&h,                                ,
both IneluSive,        and pay sold liiltlal                premiumon a net baair of
2~1-833COAtS to iald seoond perty In ChIaago, Illlnol!+, 09 or be-
SOPO t&43riClrt dag Of the fOllOUlAg aOAth.

           A slnilnr provfnloa ie ccntoinad  lo tbo propo~cb agree-
IT&AC or wxtraot betvtwm tlx 3~53 iU22als LQbt of 3x1 Pm.tonio,
Polioa, and the Xorth AmerIoa;l AcoIdmi  Iamwor~ce Cmpany of
Ghicego.

          Apparcmtlg the agruemmt   or contract tmtueon the Xoua-
ton Chroniale PublIah5.n~ coW@dny and the ~d&l~tOA   i&tiOAAl




     i..
 Bmor~ble~Q. P. &olrbarL,         JMJ#J
                                      30

                                                                              4
 Yneurtkuae O&any  ooritaixm no Drovlalon vhiwu the @O.Lsher a
                   OOlbOt a &NWIiUlQ thercaon. Iiwever, the pub-
 1 g r W l p OlfOy W
 lUhea agree8 to epowor the plan or erfcrutlnz inruranco on lt8
 rasderr and rubbroribeowand in 6lfeat sollcltc inmmnae by m
 wiow    a4?ertimmntr   reQulred by the aontmct, for -the Vr(r&-
 lagton F&ttiowl Iwumnoe Compuay.
                          the daxrlition or bmxr~e    a&@3Jlca08 rut
                        , Vernen*a hnoteted civil   statutes; aad
 &ticla 560, Vernon*8 Annotated Penal Code, ~0 think, that the
 &we rimed ~ublishtrrr me e#onts 0r the oaldcua JlcltmaInwlmllcQ
 ompmnlas ar thm yard “agent is deirined In them3 wtlcloa.        And
 (ICabovo et&ted a aor~oret1o.u cennot be litmnsod II@se k.mmnco
 agent l.n thlr etato. It ks our furthw     oprarcc that the ebove
 d       DUbuaw     oceq~(LDIe~,acapt  the -81 Antcnlo "@&vhl.U.h
 &M not executc;il the above acntrmct, 611 uhiah am
    atiow,    6ro unl.euirtuJ Wtirq ae m&mm    of the er ove mmd   -
!iz UMWB     oclrrgrales.

            We em      mturning   hcruwlth t&     pbotortatio ~oplco cf the
 &cm &e~%tloned:auntracte 3.n ctxapllanca ulth pw            roquoat.

            As it 18 oar opinUn that the abova rimed publj~r:zI-x
 awpniea,    aoapt  the Tan Altc;ClO X&hit, @iW lE?~~WXll~ Psi.-
 lr the s&mts of tb heMtoforc ;I-      ineurcneo ccq?tn:.er,vu
 do not tlaSn&that lt ir necseserj to paoe upm 223 oddi8:ti3ml
 progoeltlow    contalzmd la ycur sh~ulry.

                                                YOUZ'Qvery truly
                                           ATTOZHLY GkXW&    03'TiZA~

    1: ;,.;:.i:
           ~...'.
              " (,~.,
    ; 'l'..$;~...i
               .:..~                                 Ardel3 Wllliem-
                                                            nas1etent
 LSrdb
 Enolosures